Citation Nr: 1717140	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-00 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for headaches from September 30, 2004 through August 9, 2013.

2.  Entitlement to an initial rating in excess of 30 percent from August 10, 2013.


REPRESENTATION

The Veteran represented by:   The American Legion


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from November 1965 to February 1967.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The matter came back to the Board in December 2016 on Remand from the United States Court of Appeals for Veterans Claims, after that Court's review of the Board's December 2015 decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a December 2015 decision, the Board granted an initial rating of 10 percent for headaches from September 30, 2004 through August 9, 2013.  The Board acknowledged the RO's increased rating to 30 percent as of August 10, 2013, but noted that the record did not show that the Veteran sought or received treatment for headaches since the August 2013 examination, thereby indicating there had been no additional symptoms or a significant worsening of the condition, which would warrant a higher evaluation.  

In December 2016, the parties filed a Joint Motion for Partial Remand (Joint Motion) of the Board decision, directing that the Board must sufficiently explain why the Veteran's service-connected headaches from August 10, 2013, did not more closely approximate the 50 percent disability rating, when compared to the 30 percent disability rating, pursuant to 38 C.F.R. § 4.7.  

In addition, the Veteran had included in his May 2005 Notice of Disagreement a statement that he had several attacks per month, not every 2 months.  The Veteran contended that the Board had not analyzed his competence with respect to this statement, nor did it explain why that statement did not reflect evidence of prostrating attacks of at least one per month; therefore, the Board must explain whether the Veteran's statement, in conjunction with the remainder of the evidence of record, establishes entitlement to a rating in excess of 10 percent for the period from September 30, 2004, through August 9, 2013.  Later that month, the United States Court of Appeals for Veterans Claims granted the Joint Motion.  The case has now been returned to the Board.

As stated above, the Veteran's underwent a VA Examination in August 2013.  In his Declaration, appended to his April 2017 Appellate Brief, the Veteran states that the frequency and intensity of his headaches increased in June 2016 to a minimum of 3 bad headaches each week, each lasts the entire day and he is under medical care at present.  Given the passage of time since August 2013, as well as the Veteran's account of increased symptoms, a generally worsening condition and his ongoing private treatment, records should be obtained and a new examination conducted.  The Veteran should also submit any headache calendars or diaries that he has kept that might also document the symptoms and frequency of the headaches.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any VA facilities and private treatment facilities at which he has been treated since the latest submission of medical records to the claims file. 

Make appropriate efforts to obtain any outstanding records from any facility identified by the Veteran.  His assistance in obtaining the records should be solicited as needed.

If the AOJ cannot locate such records it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then:  (a) Notify the claimant of the specific records that it is unable to obtain, (b) explain the efforts VA has made to obtain that evidence and (c) describe any further action it will take with respect to the claims.  Then, give the Veteran an opportunity to respond.

The Veteran should also be asked if he has kept any headache diaries or calendars over the years.  If so, copies of those documents should be requested and associated with the file.

2. After completing the foregoing development and associating all additional records with the claims file, conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraphs.

3.  Schedule the Veteran for an examination to determine the current nature, severity, and extent, of the Veteran's headaches.  The examiner will provide a diagnosis accordingly.  All indicated tests should be accomplished and all findings reported in detail.  The electronic claims folders should be available to the examiner prior to the examination.  Any appropriate Disability Benefits Questionnaire (DBQ) should be completed.

The opinion must acknowledge, address, consider, and refer to all lay statements in the record in rendering an opinion.  Additionally, the examiner will comment on the findings of other examiners.

If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that all examiners have documented their consideration of the entire claims file and any relevant records in Virtual VA and VBMS.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

5.  After conducting any other development deemed necessary, readjudicate the appeal based on the entirety of the evidence.  If the AOJ does not grant the benefits sought on appeal, the AOJ will provide the Veteran and his representative with a supplemental statement of the case, allow an appropriate period of time for response and return the case to the Board.     
		
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




